162 F.3d 1152
Steamship Mutual Underwriting Association, Bermuda, Limitedv.Business Men's Assurance Company of America, FrankonaAmerican Life Reassurance Company, Insurance Corporation ofHannover, Maine Fidelity Life Insurance Company,Manufacturers Life Insurance Company, Mutual Benefit LifeInsurance Company, New York Life Insurance Company, NorthAmerican Life Assurance Company, Oxford Life InsuranceCompany, Provident Mutual Life Insurance Company, Security
NO. 97-5678
United States Court of Appeals,Third Circuit.
June 18, 1998
Appeal From:  D.N.J. ,No.95cv05414

1
Appeal Dismissed.